Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.	
                                                                                                                                                                      
Status of the Claims  
Claims 1 and 3 – 7 remain pending.

Response to Somekawa 1.132 Declaration
The declaration under 37 CFR 1.132 filed January 28th, 2021 is sufficient to overcome the rejection of claims 1 and 3 – 6 under 35 U.S.C. 103 in view of Zhao (Microstructure and Mechanical Properties of Mg-Bi Alloys, NPL, 2012). For clarity of the record, it is noted that Somekawa is a named co-inventor of the instant invention. 
The examiner finds the objective evidence submitted in the declaration of January 28th, 2021, persuasive. Specifically, the evidence submitted demonstrates that the composition(s) of Zhao (Mg-4Bi and Mg-8Bi), which are, respectively, inside and outside the currently claimed of 0.42 – 7.8 mass% Bi, do 


Response to Arguments
Applicant’s perfection of the foreign priority date of March 10th, 2016 has overcome the rejections of;
Claims 1 and 3 – 6 under 35 U.S.C. 102(a)(1) as being anticipated by Meng (Microstructure and Mechanical Properties of Extruded Pure Mg with Bi Addition, NPL, 2016) 
Claims 1 and 3 – 6 under 35 U.S.C. 103 as being unpatentable over Zhao (Microstructure and Mechanical Properties of Mg-Bi Alloys, NPL, 2012) in view of Meng (Microstructure and Mechanical Properties of Extruded Pure Mg with Bi Addition, NPL, 2016)
The rejections are withdrawn.

	Applicant’s arguments filed 1/28/2021 have been fully considered and are persuasive. The examiner agrees with applicant’s remarks, in addition to the evidence submitted with the 1.132 Declaration, persuasive. The examiner agrees that the alloy of Zhao does not teach or reasonably suggest arriving at the claimed grain size of 0.9 – 13µm. The rejection of claims 1 and 3 – 6 under 35 U.S.C. 103 as being unpatentable over Zhao (Microstructure and Mechanical Properties of Mg-Bi Alloys, NPL, 2012) is withdrawn.

Reasons for Allowance
Claims 1 and 3 – 6 as filed on September 15th, 2020 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 3 – 6 depend from, or otherwise require the limitations of allowed claim 1.

Claim 7, as filed on September 15th, 2020 is allowed. The reasons for allowance were stated in Office Action of November 3rd, 2020, but are repeated here for clarity of the record.
Regarding claim 7, the prior art does not teach or reasonably render obvious the cumulative limitations of claim 7, with particular attention to the extrusion temperature limitation. The closet prior art is Zhao (Microstructure and Mechanical Properties of Mg-Bi Alloys, NPL, 2012) which discloses melting and casting followed by a heat treatment that meets the solution treatment limitation, followed by an extrusion step with a reduction% that meets the claimed range. However, Zhao teaches an extrusion temperature of 450°C which lies outside of the range of the currently claimed range of 50 – 140°C. Furthermore, Zhao or other prior art does not reasonably suggest why a person of ordinary skill would modify the extrusion temperature of Zhao. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but does not meet the invention as claimed. 
“Corrosion behavior of binary Mg-Bi alloys” (Cheng) – Corrosion behavior of casted Mg-Bi binary with relevant composition.

Conclusion                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731